Citation Nr: 0024088	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  94-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from December 1974 to November 
1977.  In addition, the veteran served with the New Mexico 
National Guard from April 1966 to August 1973 and was on 
active duty for training from June 19, 1971 to July 3, 1971.


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current right shoulder disorders and 
any incident of his active military service, including the 
1971 automobile accident and diagnosis of bursitis during 
service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a right 
shoulder disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The records show that the veteran suffered a fracture at T11-
12 and facial/head lacerations in an automobile accident in 
June 1971, while on active duty with the National Guard. 

The veteran's enlistment examination in August 1974 noted no 
abnormalities of the upper extremities, and the veteran 
reported no history of painful or "trick" shoulder.  In 
July 1976, the veteran complained of pain in his right 
shoulder.  Full range of motion was noted and an assessment 
of bursitis was provided.  Bursitis of the right shoulder was 
again noted in September 1976 and a diagnosis of residual 
injury of the right shoulder was noted in May 1977.  The 
veteran's separation medical examination in October 1977 
noted a history of swollen and painful right shoulder since 
1975, diagnosed as possible bursitis and treated with aspirin 
and heat with fair results.  The examiner noted that the 
veteran currently had no current complaints or sequelae 
("NCNS").  On a report of medical history, completed at the 
same time, the veteran reported a history of painful or 
"trick" shoulder or elbow.  

In a "Report of Accidental Injury," received in September 
1980, the veteran stated that the 1971 accident caused him to 
be thrown from the car, landing on his shoulders, and 
resulting in fractures to his back in "as many as seven to 
nine different places."  In September 1993, the veteran 
filed an initial claim for VA benefits for service connection 
for a right shoulder condition, incurred at the same time as 
the veteran's service-connected back disorder.  

At a hearing before an RO hearing officer in May 1995, the 
veteran testified that right shoulder pain started shortly 
after the 1971 accident.  Transcript, p. 4.  

A VA examination was conducted in January 1998, and the 
examiner noted review of the veteran's claims file.  The 
veteran stated that he injured his right shoulder at the same 
time as he incurred his back injury.  He reported 
intermittent problems with the right shoulder since that 
time, seeking treatment in 1976-1977 and again in the late 
1980s.  Current complaints of aching pain in the right 
shoulder were noted.  X-ray examination showed degenerative 
changes of the acromioclavicular joint, and magnetic 
resonance imaging (MRI) scan showed a full thickness tear of 
the supraspinatus tendon.  The examiner provided diagnoses of 
myofascial pain syndrome of the right shoulder, degenerative 
arthritis of the acromioclavicular joint, and impingement 
syndrome of the right shoulder.  The examiner stated that he 
did not believe that the veteran's current shoulder problem 
was a direct result of the injury incurred during military 
service and indicated that the veteran's post-military work 
activities were a much more likely source of etiology.  

A VA examination was conducted in April 2000, and the 
examiner noted review of the veteran's claims file.  The 
veteran reported that he began having problems with his right 
shoulder at the time of the 1971 automobile accident.  The 
examiner noted that the service medical records reported 
diagnosis of bursitis.  Current complaints of severe pain, 
swelling, and inability to perform overhead activities were 
reported.  The examiner provided a diagnosis of right rotator 
cuff tear secondary to chronic impingement syndrome.  The 
examiner stated that the veteran's condition was not a result 
of his in-service bursitis.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1999).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107; Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000); Morton v. West, 12 Vet. App. 477, 480 
(1999); Murphy, 1 Vet. App. 78 (1990).

The United States Court of Appeals for the Federal Circuit 
(hereinafter "the Federal Circuit) held that, "For a claim 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in[-]service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability. Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required."  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 
9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

The record contains no competent medical evidence of a nexus 
between the veteran's current right shoulder disorders and 
any incident of his active military service, including the 
1971 automobile accident and diagnoses of bursitis during 
service.  The VA examiners in January 1998 and April 2000 
specifically noted that the veteran's shoulder problem was 
not a result of the 1971 injury or the bursitis diagnosed 
during service.  The veteran has submitted no competent 
medical evidence to the contrary.  The issue of whether the 
veteran's current right shoulder disorders are related to his 
period of military service involves a medical opinion as to 
medical causation; thus competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

The Board notes that the development ordered in the March 
1999 remand was not entirely completed.  The RO failed to 
request records in the custody of the government - military 
service records - and failed to follow-up on the veteran's 
inquiry regarding the authorization for obtaining private 
medical records that the veteran indicated had been sent.  In 
general, when remand orders are not complied with, the Board 
errs in failing to insure compliance.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

However, the United States Court of Appeals for Veterans 
Claims (known as the United Stated Court of Veterans Appeals 
prior to March 11, 1999) (hereinafter, "the Court") and the 
Federal Circuit have held that 38 U.S.C. § 5107(a) requires 
that, if a well-grounded or plausible claim has not been 
submitted, there is no duty on the part of VA to assist in 
the claim's full development.  See Hensley, 212 F.3d at 1260; 
Morton, 12 Vet. App. at 480.  Based on the explicit statutory 
language, structure, and purpose, the Court states that it 
has discerned a Congressional intent to create a 
chronological process whereby appellants who have met the 
requisite burden, and only those appellants, are entitled to 
the benefit of VA's duty to assist.  In Epps, 126 F.3d at 
1467, the Federal Circuit expressly upheld this 
interpretation of section 5107(a) and the "chronological 
relationship" it establishes.  As the Board finds that the 
veteran's claim is not well grounded, there is no duty to 
assist him in full development of his claim.  Therefore, it 
would be contrary to both regulation and precedent court 
decisions to remand the claim to complete the development 
requested in previous remands.  Roberts v. West, 13 Vet. App. 
185, 189 (1999).  


ORDER

Entitlement to service connection for a right shoulder 
disorder is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

